Citation Nr: 1229328	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-27 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, with associated neurological deficits of the lower extremities, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for arthritis and instability of the left ankle.  

3.  Entitlement to service connection for arthritis and instability of the right ankle.  

4.  Entitlement to service connection for a skin condition of the feet, bilaterally.  

5.  Entitlement to service connection for right and left knee disabilities.  

6.  Entitlement to service connection for stomach ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971 and from October 1977 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in San Antonio, Texas in January 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for arthritis and instability of the left ankle, a skin condition of the feet, a back disorder and ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1991 rating decision denying the claim of entitlement to service connection for a back disorder was not appealed and is, therefore, final.  

2.  Evidence received since the July 1991 rating decision qualifies as new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back disorder.  

3.  VA received notification from the Veteran in January 2012 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for a right ankle disability.  The Board received this notification prior to the promulgation of a decision.

4.  VA received notification from the Veteran in January 2012 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for right and left knee disabilities.  The Board received this notification prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a right ankle disability have been met.  38 C.F.R. §§ 20.204 (2011).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for right and left knee disabilities have been met.  38 C.F.R. §§ 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the Veteran's claim of entitlement to service connection for a back disorder, the Board is granting in full this aspect of the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Withdrawn Issues

The Veteran perfected an appeal from a January 2008 rating decision that denied service connection for, among other issues, a right ankle disability and right and left knee disabilities.  However, in January 2012, the Veteran notified VA in writing of his desire to withdraw these claims.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review these issues on appeal and they are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  

New and Material Evidence for a Low Back Disability

The Veteran was previously denied service connection for a back injury in a July 1991 rating decision.  This claim was denied because there was no evidence of a back disability at the time of separation from service or since his release from active duty.  This denial was confirmed in a July 1992 supplemental statement of the case, which the Veteran did not appeal to the Board.  As such, this decision is now final.  

In September 2007, VA received a statement from the Veteran requesting that his previously denied claim of entitlement to service connection for a back disability be reopened.  This request was denied by the RO in a January 2008 rating decision.  The Veteran submitted a timely notice of disagreement in March 2008, but the January 2008 decision was continued in a July 2009 statement of the case.  The Veteran appealed this decision to the Board in July 2009.  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

As noted above, the Veteran's claim was previously denied because there was no evidence of a back disability at the time of separation from active duty or in the years subsequent to his separation from active duty.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

At the time of the 1991 rating decision, service treatment records showed in-service complaints and treatment for back pain.  After service, VA treatment records dated from 1986 to 1992 from Audie Murphy hospital showed complaints of back pain during this period.  He was noted to have probable degenerative joint disease in 1991.  No x-rays were taken at that time. 

Since the 1991 rating decision, evidence associated with the claims file includes VA treatment records, a May 2009 VA examination report, and testimony.  The Board finds that new and material evidence sufficient to reopen the Veteran's previously denied claim has been submitted.  In his January 2012 hearing, the Veteran testified about his back disability.  The Veteran testified that after he got out of service, his back was still bothering him.  The Veteran reported that he would receive treatment at a facility called the Audie Murphy once every four or five months starting around 1985.  Evidence of treatment for back pain in the 1980s and early 1990s was previously considered.  The Veteran, however, testified that such treatment at Audie Murphy continued to date.  He also indicated that he received treatment for his back at "University Hospital" from 1985 to date.  The May 2009 VA examination report reflected that degenerative arthritis and herniated disc at the L5/S1 area were found on MRI in 2007.  The Veteran's testimony and the VA examination report findings are new and relate to whether a continuity of symptoms is shown after the Veteran's discharge from service.  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Here, the new evidence relates to a continuity of symptomatology since the Veteran's discharge.  This new evidence is sufficient to trigger VA's duty to provide the Veteran with an adequate examination and obtain a nexus opinion were the claim to be reopened.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 118.  As such, the evidence is also material.  Accordingly, the claim is reopened.  

ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a low back disability with associated neurological deficits of the lower extremities is reopened.  

The claim of entitlement to service connection for a right ankle disability is dismissed.  

The claims of entitlement to service connection for disabilities of the right and left knees are dismissed.  


REMAND

In addition to his claim of entitlement to service connection for a back disability with neurological deficits of the lower extremities, the Veteran also contends that he is entitled to service connection for a left ankle disability, a skin condition and stomach ulcers.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran testified in his January 2012 hearing that he was granted benefits from the Social Security Administration (SSA) at the end of 2008.  The Veteran reported that this was granted based on the same conditions he is presently seeking service connection for.  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

As for the Veteran's claim of entitlement to service connection for a low back disability with neurological deficits to the lower extremities, the Board finds that an additional VA examination is required before appellate review may proceed on this issue.  According to the May 2009 VA examiner, the Veteran suffered from degenerative arthritis and a herniated disc at the L5-S1 area.  However, the examiner opined that this was not related to service as there is no record of continuation of back problems on an ongoing basis since military service.  There is no indication from the examiner's statement that he considered the VA treatment records dated from 1986 to 1992 that showed continuous complaints of low back pain, including references by the Veteran that such complaints were of service origin.  Also, the Veteran has testified to chronic symptomatology since his separation from service and continued treatment for low back problems.  As such, a new examination is necessary that takes into consideration all of the foregoing. 

Regarding the Veteran's claim of entitlement to service connection for a skin disability, another VA examination is also necessary.  According to the May 2009 VA examination report, the Veteran presently had no lesions of the face, body or extremities.  However, the Veteran did report that they recurred every three months.  Similarly, the Veteran testified in January 2012 that while his examination took place at a time when he did not have a skin disability, his condition frequently goes away and then returns.  Service treatment records do reflect in-service treatment for athlete's foot.  The appeals management center (AMC) should attempt to schedule the Veteran for a VA skin examination during an active stage of his claimed skin condition.  

Regarding the Veteran's claim of entitlement to service connection for stomach ulcers, service treatment records document complaints and treatment for gastrointestinal problems in service.  VA's active problem list includes peptic ulcer disease.  The Veteran contends that he has had continuous symptoms since service.  The Board finds that it necessary to obtain a VA examination with nexus opinion.

Regarding the Veteran's claim of entitlement to service connection for left ankle disability, service treatment records document complaints and treatment for left ankle problems in service.  VA treatment records show the Veteran underwent arthroscopic surgery of the left ankle to remove degenerative arthritis of the ankle.  The examiner maintained that the claims file failed to show follow-up of discomfort in the ankle to connect the present disability with the discomfort he had in service.  The Veteran, however, contends that he has had continuous symptoms since service.  The Board finds that a VA examination and nexus opinion is needed that considers the Veteran's lay statements regarding a continuity of symptoms since the in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service disability and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

As a final matter, the most recent evidence of treatment from a VA Medical Center (VAMC) in the claims file is dated May 2009.  VA treatment records prepared since this time should be obtained before appellate review can proceed.  Also, records from Audie Murphy and University Hospital should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since May 2009 should be obtained and incorporated into the claims file.  Records from Audie Murphy VA Medical Center dated from 1992 to present should be obtained.  Records from University Hospital (as referenced by the Veteran at the Board hearing, see page 5 of Transcript) dated from 1985 to present should be obtained. 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be scheduled for an additional VA examination of the spine so that an opinion as to etiology can be provided.  The Veteran's claims file must be made available for review by the examiner and the examination report must reflect that such review was conducted.  All indicated tests and studies should be performed, and the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed back disability with neurological deficits of the lower extremities manifested during, or as a result of, active military service.  For purposes of this exam, the examiner is asked to assume that the Veteran sincerely believes that he has experienced continuous back pain since service and so the examiner must consider whether complaints documented from 1986 to 1991 (and in any subsequent records associated with the claims file as the result of the development ordered herein) and current back pathology shown on MRI in 2007 and VA examination is likely a continuing disease process of (i.e., consistent with) back symptomatology shown during service.  A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's reports of chronic symptomatology when formulating an opinion.  

4.  The Veteran should also be scheduled for an additional VA examination of the skin before an appropriate specialist as well.  If possible, this examination should be scheduled during a period of active symptomatology.  The Veteran's claims file must be provided to the examiner and the examination report must reflect that such review was conducted.  The examiner is asked to perform all indicated tests and studies and determine whether there is evidence of a chronic skin disability of the feet, to include one that manifests on an intermittent basis.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that this foot skin condition manifested during, or as a result of, active military service.  For purposes of this exam, the examiner is asked to assume that the Veteran sincerely believes that he has experienced continuous skin problems of the feet since service and so the examiner must consider whether current pathology is likely a continuing disease process of (i.e., consistent with) symptomatology shown during service.  A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding this disability when formulating an opinion.  

5.  The Veteran should be scheduled for an additional VA examination of stomach ulcers so that an opinion as to etiology can be provided.  The Veteran's claims file must be made available for review by the examiner and the examination report must reflect that such review was conducted.  All indicated tests and studies should be performed, and the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed stomach ulcers manifested during, or as a result of, active military service.  For purposes of this exam, the examiner is asked to assume that the Veteran sincerely believes that he has experienced continuous stomach problems since service and so the examiner must consider whether current pathology is likely a continuing disease process of (i.e., consistent with) symptomatology shown during service.  A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's reports of chronic symptomatology when formulating an opinion.  

6.  The Veteran should be scheduled for an additional VA examination of left ankle disability so that an opinion as to etiology can be provided.  The Veteran's claims file must be made available for review by the examiner and the examination report must reflect that such review was conducted.  All indicated tests and studies should be performed, and the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed left ankle disability manifested during, or as a result of, active military service.  For purposes of this exam, the examiner is asked to assume that the Veteran sincerely believes that he has experienced continuous left ankle problems since service and so the examiner must consider whether current left ankle pathology is likely a continuing disease process of (i.e., consistent with) symptomatology shown during service.  A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's reports of chronic symptomatology when formulating an opinion.  

7.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


